UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 12, 2012 U.S. CONCRETE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34530 76-0586680 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 331 N. Main Street Euless, Texas 76039 (Address of principal executive offices, including ZIP code) (817) 835-4100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure Executives of U.S. Concrete, Inc. (the “Company”) will present to various investors at the KeyBanc Capital Markets 2012 Basic Materials & Packaging Conference in Boston, Massachusetts, on Wednesday, September 12, 2012, at approximately 11:00 a.m. (ET).A copy of the investor slides to be used by the Company at the conference is attached to this report as Exhibit 99.1. The slides set forth in Exhibit 99.1 are incorporated herein by reference. The information in Item7.01 of this report is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in Item7.01 of this report will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company or any of its affiliates. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Slides from presentation by management SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. CONCRETE, INC. Date: September 12, 2012 By: /s/ William J. Sandbrook William J. Sandbrook President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Document Description Slides from presentation by management
